DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 1 is objected to because of the following informalities:  
In claim 1 (lines 7 and 9), “the one or more analyte measurements” should read “one or more measurements”, because it is how it is originally introduced in the claim.  
Appropriate correction is required.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 

(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or 
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “biosensing device” in claims 1 and 14.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Regarding claims 5 and 6, “a viral infection” are recited in the claims, and the claims are dependent upon claim 3, which also recites “a viral infection”.  It is unclear whether “a viral infection” in claims 5 and 6 is the same element as “a viral infection” in claim 3, rendering claims 5 and 6 indefinite and rejected.
Regarding claims 7 and 8, “a bacterial infection” are recited in the claims, and the claims are dependent upon claim 3, which also recites “a bacterial infection”.  It is unclear whether “a bacterial infection” in claims 7 and 8 is the same element as “a bacterial infection” in claim 3, rendering claims 7 and 8 indefinite and rejected.
Regarding claims 5-10 and 12, “an infection” are recited in the claims, and the claims are dependent upon claim 1, which also recites “an infection”.  It is unclear whether “an infection” in claims 5-10 and 12 is the same element as “an infection” in claim 1, rendering claims 5-10 and 12 indefinite and rejected.
Regarding claim 13, it is unclear whether “the device” is referring the “biosensing device” or the device used for communication in claim 1, rendering the indefinite and therefore rejected.
Regarding claim 14, the claim recites the limitation "the analyte" in lines 3-4.  There is insufficient antecedent basis for this limitation in the claim.  It should read “the at least one analyte”.
The claim also recites the limitation "the analyte measurement" in lines 7 and 9.  There is insufficient antecedent basis for this limitation in the claim.  It should read “the at least one measurement”.

Regarding claims 14 and 15, the claims recite the limitation "the infection status" in lines 9 and 10 of claim 14 and line 1 of claim 15.  There is insufficient antecedent basis for this limitation in the claim, and the claim is therefore rendered indefinite and is rejected.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 6, 8-9, 11-15 are rejected under 35 U.S.C. 103 as being unpatentable over Currie (US 20140025000 A1, cited by applicant) in view of Kiani (US 20080091088 A1) .
Regarding claim 1, Currie teaches a method to screen for an infection by an antigen, comprising: using a biosensing device that is configured to be worn on an individual's skin (Paragraph 0061:  “Optical components are provided, preferably located within B-FIT 100 or MEMS physiochip 106” and Paragraph 0062:  “The transdermal subsystem, located within the B-FIT and drug delivery chip, functions to contact the skin”) to take one or more measurements of an analyte in a biofluid sample (Paragraph 0064:  “The detection layer preferably comprises a photonics system for visible or fluorescence measurements, or a layer that comprises colorimetric reagents that develop a color change in the presence of an analyte, or other means for detection of an analyte”), 
wherein the analyte is one of the following: a solute indicating the individual's innate immune response to the antigen; a solute indicating the individual's adaptive immune response to the antigen; a solute produced by the antigen; and at least a portion of the antigen (Paragraph 0197:  “In a further embodiment, inflammatory sequeli to microbial toxins are monitored, including, for example, interleukin-1 (IL 1); interleukin-6 (IL 6); and tumor necrosis factor (TNF); among others”); 
developing a baseline value for the one or more analyte measurements that correlates to a healthy condition for the individual (Paragraph 0186:  “Chip A can measure molecules like glucose to establish a baseline of the subject's health state in both normal and high stress situations”); and
comparing the one or more analyte measurements to the baseline value to determine if the infection is indicated (Paragraph 0186:  “Changes from these baseline limits will signal a need for Chip B. Chip B is designed to determine the exact cause of illness”); 
Currie fails to teach a method comprising transmitting an alert message to a device user communicating a status of the infection.
Kiani teaches a method comprising transmitting an alert message to a device user communicating a status of the infection (Paragraph 0023:  “In an embodiment, sepsis indicators 254 include alarms and wellness indicators that indicate stages of sepsis from none, to the onset of sepsis, to severe sepsis and septic shock. These outputs, for example, provide a warning of a potential onset of sepsis at an early stage and can trigger alarms as sepsis symptoms progress”).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the infection screening of Currie to include the alert message of Kiani, because it can provide an early warning to prevent severe organ damage as a result of the infection (Paragraph 0002 of Kiani). 

Regarding claim 2, Currie further teaches a method wherein the status of the infection is determined using one or more of the following information categories: a value that correlates to a healthy concentration of the analyte in the biofluid of the individual (Paragraph 0186:  “Chip A can measure molecules like glucose to establish a baseline of the subject's health state in both normal and high stress situations”); a value that correlates to a healthy concentration of the analyte in the biofluid of a plurality of healthy individuals; a set of relevant physical characteristics of the individual; a geographic location of the individual; a previous geographic location of the individual; an exposure of the antigen to the individual; an outbreak of a disease caused by the antigen; one or more characteristics of the antigen; a presence of vectors that carry the antigen; and a time of year.

Regarding claim 3, Currie further teaches a method further comprising determining a type of the infection, wherein the type is one of the following: a viral infection; and a bacterial infection (Paragraph 0198:  “In addition, antibody tags can be used for identification of infecting agents and determination of bacterial and viral loads”).

Regarding claim 4, Currie further teaches a method further comprising: taking one or more measurements of the following analytes in the biofluid sample: IL-6, TNF-related apoptosis-inducing ligand (TRAIL), C-reactive protein, and IP-10 (Paragraph 0197:  “In a further embodiment, inflammatory sequeli to microbial toxins are monitored, including, for example, interleukin-1 (IL 1); interleukin-6 (IL 6); and tumor necrosis factor (TNF); among others”).

Regarding claim 6, Currie further teaches a method further comprising determining whether an infection is a viral infection by measuring biofluid concentrations of one or more of the following (Paragraph 0197:  “In a further embodiment, inflammatory sequeli to microbial toxins are monitored, including, for example, interleukin-1 (IL 1); interleukin-6 (IL 6); and tumor necrosis factor (TNF); among others”).

Regarding claim 8, Currie further teaches a method further comprising determining whether an infection is a bacterial infection by measuring biofluid concentrations of one or more of the following analytes: IP-10; IL-6 (Paragraph 0197:  “In a further embodiment, inflammatory sequeli to microbial toxins are monitored, including, for example, interleukin-1 (IL 1); interleukin-6 (IL 6); and tumor necrosis factor (TNF); among others”); procalcitonin (PCT); C-reactive protein; a microRNA; a cell adhesion molecule; a circulating host protein; an antibody; a T-cell; a heat shock protein; RNA; DNA; a bacterium, a bacterial component; a bacterial product; a bacterial endotoxin; a bacterial exotoxin; and a lipopolysaccharide (LPS).

Regarding claim 9, Currie further teaches a method further comprising developing a disease signature that correlates to an infection by the antigen (Paragraph 0170:  “the fluids can be preferably analyzed by antibody-antigen complexation”).

Regarding claim 11, Currie further teaches a method wherein the type further a fungal infection (Paragraph 0006:  “markers for microbial, fungal or viral infections could be monitored”).
Currie fails to teach a method wherein the type further includes a parasitic infection.
(Paragraph 0002:  “also be caused by fungal, parasitic, or viral infections”).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the infection type of Currie to include the parasitic infection taught by Kiani, because it is a common cause of infection and can lead sepsis, further endangering the patient (Paragraph 0002 of Kiani).

Regarding claim 12, Currie further teaches a method further comprising determining whether an infection is a fungal infection by measuring biofluid concentrations of one or more of the following analytes: a microRNA; a cell adhesion molecule; a circulating host protein; an antibody (Paragraph 0198:  “In addition, antibody tags can be used for identification of infecting agents”); a T-cell; a heat shock protein; RNA; DNA; a fungus, a fungal component; and a fungal product.

Regarding claim 13, Currie further teaches a method wherein the device is used to facilitate biosentinel applications, further comprising: 
identifying the antigen as a biological threat (Paragraph 0061:  “The disposable B-FIT 100 is adapted to detect analytes of interest”); and
configuring the device to screen for the antigen (Paragraph 0061:  “The disposable B-FIT 100 is adapted to detect analytes of interest”);  
Currie fails to teach a method comprising deploying the device to a plurality of individuals at risk for exposure to the antigen and relaying the alert message to a device user tasked to respond to the biological threat.
Kiani further teaches a method comprising deploying the device to a plurality of individuals at risk for exposure to the antigen (Paragraph 0007:  “At least one indicator responsive to the physiological parameters and the predetermined limits signal the onset of a sepsis condition in the living being”); and
relaying the alert message to a device user tasked to respond to the biological threat (Paragraph 0003:  “comprising relaying the alert message to a device user tasked to respond to the biological threat”).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the infection screening of Currie to include the alert message of Kiani, because it can provide an early warning to prevent severe organ damage as a result of the infection that current techniques are lacking (Paragraphs 0002-0003 of Kiani).

	Regarding claim 14, Currie teaches a method for using a biosensing device configured to be worn on an individual's skin to monitor an infection by a specific antigen (Paragraph 0061:  “Optical components are provided, preferably located within B-FIT 100 or MEMS physiochip 106” and Paragraph 0062:  “The transdermal subsystem, located within the B-FIT and drug delivery chip, functions to contact the skin”), comprising: 
taking at least one measurement of the individual's biofluid for at least one analyte (Paragraph 0064:  “The detection layer preferably comprises a photonics system for visible or fluorescence measurements, or a layer that comprises colorimetric reagents that develop a color change in the presence of an analyte, or other means for detection of an analyte”), where the analyte is one or more of the following: 
a molecule indicating the individual's innate immune response to the antigen; a molecule indicating the individual's adaptive immune response to the antigen; a molecule produced by the antigen; and at least a portion of the antigen (Paragraph 0170:  “the fluids can be preferably analyzed by antibody-antigen complexation”); 
(Paragraph 0186:  “Chip A can measure molecules like glucose to establish a baseline of the subject's health state in both normal and high stress situations”); and 
comparing the analyte measurement to the baseline to determine the infection status (Paragraph 0186:  “Changes from these baseline limits will signal a need for Chip B. Chip B is designed to determine the exact cause of illness”); 
Currie fails to teach of transmitting an alert message to a device user relaying the infection status.
Kiani teaches of a method of transmitting an alert message to a device user relaying the infection status (Paragraph 0023:  “In an embodiment, sepsis indicators 254 include alarms and wellness indicators that indicate stages of sepsis from none, to the onset of sepsis, to severe sepsis and septic shock. These outputs, for example, provide a warning of a potential onset of sepsis at an early stage and can trigger alarms as sepsis symptoms progress”).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the infection screening of Currie to include the alert message of Kiani, because it can provide an early warning to prevent severe organ damage as a result of the infection (Paragraph 0002 of Kiani).

Regarding claim 15, Currie fails to teach a method wherein the infection status includes at least one of the following: an infection maturity; an infection severity; and an effectiveness of an infection treatment.
Kiani further teaches a method wherein the infection status includes at least one of the following: an infection maturity; an infection severity; and an effectiveness of an infection treatment (Paragraph 0023:  “In an embodiment, sepsis indicators 254 include alarms and wellness indicators that indicate stages of sepsis from none, to the onset of sepsis, to severe sepsis and septic shock. These outputs, for example, provide a warning of a potential onset of sepsis at an early stage and can trigger alarms as sepsis symptoms progress”).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the infection detection method of Currie to include further information of the infection taught by Kiani, because it could give warning to how close to a life threatening medical condition, such as septic shock, a patient is (Paragraph 0002 of Kiani).

Claims 5 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Currie and Kiani as applied to claim 1 above, and further in view of Kumble (US 20100093557 A1).
Regarding claim 5, Currie further teaches a method further comprising determining whether an infection is a viral infection by measuring biofluid concentrations of the following analytes: IL-6 (Paragraph 0197:  “In a further embodiment, inflammatory sequeli to microbial toxins are monitored, including, for example, interleukin-1 (IL 1); interleukin-6 (IL 6); and tumor necrosis factor (TNF); among others”).
	Currie fails to teach explicitly a method further comprising determining whether an infection is a viral infection by measuring biofluid concentrations of the following analytes:  TNF-related apoptosis-inducing ligand (TRAIL) and TNF-a.
	Kumble teaches a method further comprising determining whether an infection is a viral infection by measuring biofluid concentrations of the following analytes:  TNF-related apoptosis-inducing ligand (TRAIL) (Paragraph 0133) and TNF-a (Paragraph 0133).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the analytes measured of Currie to include the analytes measured by Kumble, because it provides more target analytes for an infection (Paragraph 0132).

(Paragraph 0197:  “In a further embodiment, inflammatory sequeli to microbial toxins are monitored, including, for example, interleukin-1 (IL 1); interleukin-6 (IL 6); and tumor necrosis factor (TNF); among others”) and C-reactive protein (Paragraph 0202:  “C-reactive protein (MW 115,000-140,000) is an acute phase reactant and as such is elevated in many disease processes”).
Currie fails to teach a method further comprising determining whether an infection is a bacterial infection by measuring biofluid concentrations of the following analytes: procalcitonin (PCT).
	Kumble teaches a method further comprising determining whether an infection is a bacterial infection by measuring biofluid concentrations of the following analytes: procalcitonin (PCT) (Table 1). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the analytes measured of Currie to include the analytes measured by Kumble, because it provides more target analytes for an infection (Paragraph 0132).

Claim 10 rejected under 35 U.S.C. 103 as being unpatentable over Currie and Kiani as applied to claim 1 above, and further in view of Bergmann (WO 2009019230 A2).
Regarding claim 10, Currie fails to teach a method further comprising determining if an infection is indicated within one of the following time periods after the individual is exposed to the antigen: less than 24 hours; less than 48 hours; less than 72 hours; less than one week; and less than two weeks.
Bergmann teaches a method further comprising determining if an infection is indicated within one of the following time periods after the individual is exposed to the antigen: less than 24 hours; less than 48 hours; less than 72 hours; less than one week; and less than two weeks (Pg. 13, Lines 25-31:  “in vitro method for diagnosis of the presence of a bacterial infection in a patient by determining the level of PCT or their fragments of at least 12 amino acids in length, in a sample obtained from the patient (i) at least once before the start of the antibiotic treatment or within six hours after the start of the treatment, and (ii) at least once after 12 hours to 1 week after the start of an antibiotic treatment of the patient”).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the screening method of Currie to include the timeframe monitoring Bergmann, because it helps further determine the level of infection in the patient (Pg. 13 of Bergmann).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LIAM A WALLACE whose telephone number is (571)272-8072.  The examiner can normally be reached on M-F 7:30-5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Chen can be reached on (571)272-3672.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/L.A.W./Examiner, Art Unit 3791                                                                                                                                                                                                        

/PATRICK FERNANDES/Primary Examiner, Art Unit 3791